Dismissed and Memorandum Opinion filed November 13, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-12-00721-CV

                          SHARON MANIORD, Appellant
                                           V.
         JACOBS FIELD SERVICES NORTH AMERICA, INC., Appellee

                      On Appeal from the 215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-46314


                       MEMORANDUM OPINION

      This appeal is from a judgment signed July 6, 2012. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On September 27, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided this court with
proof of payment for the record or filed any response to this court’s notice.

       Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                             2